t c no united_states tax_court gwendolyn a ewing petitioner v commissioner of internal revenue respondent docket no filed date p and h filed a joint_return a portion of the tax_shown_on_the_return was not paid r has not asserted a deficiency against p or h p submitted to r a request for relief from joint_and_several_liability under sec_6015 i r c r mailed a notice_of_determination denying p relief under sec_6015 c and f i r c the notice_of_determination was not mailed to p’s last_known_address p actually received the notice_of_determination by the 88th day after the notice was mailed the envelope containing p’s petition was postmarked days after the mailing of the notice_of_determination the petition was received and filed days after the date r mailed the notice_of_determination the petition was filed more than months after p submitted her request for relief to r held we have jurisdiction to determine whether p is entitled to equitable relief under sec_6015 i r c regarding the underpayment_of_tax shown on p’s joint_return held further p’s petition was timely filed under sec_6015 a i r c in accordance with sec_6015 a i r c p’ss petition was filed more than months after the date she submitted her request for relief to r r failed to mail his notice_of_determination to p’s last_known_address pursuant to sec_6015 a i r c the misaddressed notice_of_determination prejudiced p’s ability to file her petition within days after the mailing of r’s notice_of_determination karen l hawkins for petitioner thomas m rohall for respondent opinion ruwe judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion is based on the ground that the petition was not timely filed we held a hearing on respondent’s motion during which we raised sua sponte the issue of whether we lack jurisdiction under sec_6015 to review respondent’s denial of equitable relief pursuant to sec_6015 where no deficiency has been asserted the tax_court may exercise jurisdiction only to the extent authorized by congress 114_tc_324 ‘unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure 113_tc_132 whether this court has jurisdiction is fundamental and may be raised by a party or on the court’s own motion fernandez v commissioner supra pincite 85_tc_527 background petitioner and her husband filed a joint tax_return for they reported tax due on their return but did not pay the full amount reported respondent has not asserted a deficiency against either petitioner or her husband for on date petitioner filed a form_8857 request for innocent spouse relief and separation of liability and equitable relief requesting eguitable relief for a portion of the amount of the unpaid tax_liability shown on the joint_return on date respondent mailed a notice_of_determination concerning relief from joint_and_several_liability under sec_6015 notice_of_determination in the notice_of_determination respondent listed the type of relief requested as relief under sec_6015 c and f respondent determined that petitioner was the tax_court like all federal courts is a court of limited jurisdiction 165_f3d_572 7th cir see also ekstate of wenner v commissioner 116_tc_284 q4e- entitled to no relief from tax under sec_6015 because petitioner had knowledge of the liability and was still married and living with her husband the notice_of_determination was not sent to petitioner’s last_known_address petitioner filed a petition to this court pursuant to sec_6015 seeking review of respondent’s denial of relief from joint_and_several_liability the petition was received and filed on date days after the date respondent mailed the notice_of_determination the envelope containing the petition was postmarked date days after the date respondent mailed the notice_of_determination the date shown on the petition was date days after the date respondent mailed the notice_of_determination discussion under present law there are three primary jurisdictional bases upon which this court may review a claim for relief from joint_and_several_liability first a claim may be raised as an affirmative defense in a petition for redetermination of a deficiency filed pursuant to sec_6213 114_tc_276 a second basis upon which we may exercise jurisdiction is contained in sec_6015 this provision allows a spouse who has requested relief to petition the commissioner’s denial of relief or to petition the commissioner’s failure to make a timely determination such cases are referred to as stand alone cases in that they are independent of any deficiency proceeding fernandez v commissioner supra pincite a third situation where we may exercise jurisdiction to determine relief from joint_and_several_liability is where the issue is properly raised in a collection proceeding under sec_6320 and sec_6330 in the instant case petitioner’s claim for relief from joint_and_several_liability was made ina stand alone petition filed pursuant to sec_6015 e i election requirement in sec_6015 in fernandez v commissioner supra pincite we interpreted the then existing prefatory language in sec_6015 -- in the case of an individual who elects to have subsection b or c apply --to encompass a procedural requirement applicable to all joint filers seeking relief from joint liability we noted that sec_6015 provides an additional opportunity for relief to those taxpayers who do not otherwise meet the requirements of subsections b or c fernandez v commissioner supra pincite petitioner is seeking relief under sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual additionally we have held that we may address a claim for relief from joint_and_several_liability pleaded as an affirmative defense in a matter properly before this court under sec_6404 relating to the commissioner’s determination not to abate interest estate of wenner v commissioner supra pincite liable for any unpaid tax or any deficiency or any portion of either emphasis added congress did not limit equitable relief under sec_6015 to situations where a deficiency has been asserted h conf rept pincite 1998_3_cb_747 however a prerequisite for relief under sec_6015 is that relief is not available under sec_6015 or c which deal with deficiency situations sec_6015 fernandez v commissioner t c pincite thus in every case where the taxpayer submits a request to the commissioner for relief under sec_6015 and such request includes a claim for relief under sec_6015 the commissioner must first examine both subsections b and c to determine whether relief is available under those subsections before determining whether relief is available under sec_6015 respondent therefore treated petitioner’s request for relief under sec_6015 as an election under sec_6015 c and f respondent’s position is that our holding in 114_tc_324 requiring an election under sec_6015 or c is satisfied by the statutory requirement that an individual must fail to qualify for relief under sec_6015 and c as a prerequisite to being eligible for relief under sec_6015 respondent recognizes that taxpayers who have correctly reported but not paid their tax_liabilities can request relief under either sec_6015 or c despite the fact that they do not qualify for relief under those subsections il jurisdiction over claims involving underpayment_of_tax the first issue for decision is whether this court has jurisdiction under sec_6015 to review the denial of a request for relief from joint_and_several_liability where no deficiency has been asserted both petitioner and respondent agree that we have such jurisdiction a background of sec_6015 in order to decide this jurisdictional issue it is necessary to review the evolution of the pertinent statutory provisions and caselaw congress enacted sec_6015 in as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 as originally enacted sec_6015 provided in pertinent part sec_6015 replaced former sec_6013 sec_6013 e provided that a spouse could be relieved of tax_liability if the spouse proved a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the substantial_understatement relief under sec_6013 was difficult for many taxpayers to obtain in congress repealed sec_6013 and enacted sec_6015 in order to make relief from joint_and_several_liability more accessible internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 h conf rept pincite 1998_3_cb_747 --- - sec_6015 petition for review by tax_court ---- in general --in the case of an individual who elects to have subsection b or c apply-- a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section kk emphasis added sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability emphasis added in two cases decided while the above-quoted statutory language of sec_6015 was still in effect we held that this court had jurisdiction to review denials of requests for relief from joint_and_several_liability pursuant to sec_6015 in both deficiency and stand alone proceedings in 114_tc_276 we addressed the issue of whether we have authority to review a denial of relief subsecs b and c of sec_6015 provide separate grounds for relief from joint_and_several_liability attributable to understatements of tax on returns or any deficiencies as previously noted the return in issue did not understate the tax and there was no deficiency - under sec_6015 where a claim for relief from joint_and_several_liability was raised as an affirmative defense ina petition for redetermination of a deficiency filed pursuant to sec_6213 we interpreted the term under this section in sec_6015 a to include all subsections of sec_6015 butler v commissioner supra pincite we found nothing in sec_6015 that precluded our review of the commissioner’s denial of equitable relief pursuant to sec_6015 where the taxpayer makes an election for relief pursuant to sec_6015 b or c id additionally we rejected the commissioner’s argument that his authority to grant equitable relief is committed to agency discretion because we found that the circumstances allowing action to be committed solely to agency discretion were not present id pincite in fernandez v commissioner supra we addressed the issue of whether we have authority to review a denial of relief under sec_6015 where a stand alone petition is filed pursuant to sec_6015 we described sec_6015 as follows sec_6015 provides that the commissioner may relieve an individual of liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency or portion thereof id pincite emphasis added as we did in butler v commissioner supra we expressed the view that congress intended the term under this section in section -- - e a to include all subsections of sec_6015 in their entirety fernandez v commissioner supra pincite ’ our opinions in fernandez v commissioner supra and butler v commissioner supra examined the legislative_history of sec_6015 and concluded that it supported our authority to review the application of sec_6015 although fernandez v commissioner supra and butler v commissioner supra both involved deficiencies we did not limit our holding to deficiency situations or otherwise indicate that this court lacks jurisdiction in a nondeficiency situation involving a claim for relief from liability for an underpayment_of_tax shown on a joint_return as we pointed out in butler v commissioner supra pincite the house report states that the bill specifically provides that the tax_court has jurisdiction to review any denial or failure to rule by the secretary regarding an application_for innocent spouse relief and the senate report provides that the tax_court has jurisdiction of disputes arising from the separate liability election the proposed senate amendment applied the separate liability election to situations involving deficiency determinations and situations where the tax_shown_on_the_return was not paid with the return s rept pincite 1998_3_cb_537 the senate amendment clearly provided ‘the commissioner has acquiesced in our decision in fernandez v commissioner supra in 2000_23_irb_002 for tax_court review in situations involving both deficiencies and underpayments of tax_shown_on_the_return id pincite c b pincite the senate amendment also added an equitable relief provision similar to what is now contained in sec_6015 providing equitable relief for any unpaid tax or any deficiency cong rec s4577 daily ed date the senate amendment also provided for tax_court jurisdiction in the case of an individual who elects to have this section sec_6015 apply id the conference agreement did not include the portion of the senate amendment applying the separate liability election in situations where the tax_shown_on_the_return was not paid with the return however the conference agreement added sec_6015 which like the senate amendment allows eguitable relief for unpaid tax_shown_on_the_return h conf rept pincite 1998_3_cb_755 the conference agreement followed the senate amendment in establishing tax_court jurisdiction in this area id the following language contained in the conference_report supports our view that in enacting sec_6015 congress intended for this court to have jurisdiction over situations involving any claim for relief from joint_and_several_liability including nondeficiency situations where an individual is seeking relief only for an underpayment_of_tax shown on a joint_return the conference agreement follows the senate amendment with respect to deficiencies of a taxpayer who is no longer married to is legally_separated from or has been living apart for at least months from the person with whom the taxpayer originally filed the joint_return the conference agreement also includes the provision in the house bill expanding the circumstances in which innocent spouse relief is available taxpayers whether or not eligible to make the separate liability election may be granted innocent spouse relief where appropriate in addition the conference agreement authorizes the secretary to provide equitable relief in appropriate situations the conference agreement follows the house bill and the senate amendment in establishing jurisdiction in the tax_court over disputes arising in this area h conf rept supra pincite c b pincite emphasis added the language in the conference_report indicates that the reference to disputes arising in this area was intended to encompass claims for relief arising under sec_6015 c and f the reference to our jurisdiction comes directly after the conference_report discussed the senate amendment relating to sec_6015 the house bill relating to sec_6015 and the conference agreement’s new provision authorizing equitable relief in appropriate situations relating to sec_6015 the conference_report then states that it follows the house bill and senate amendment in establishing jurisdiction in this court over disputes arising in this area additionally ‘the general explanation of tax legislation enacted in prepared by the staff of the joint_committee on taxation states the provision establishes three procedures for limiting the portion of a joint_and_several_liability continued the conference_report provides that the conference agreement follows the house bill and the senate amendment with respect to procedural rules including the jurisdiction of the tax_court to review matters relating to this provision h conf rept supra pincite c b pincite emphasis added the references to this area and this provision reflect congress’s intent that our jurisdiction extend to claims arising under all three subsections of sec_6015 including claims for relief in nondeficiency situations had congress intended to limit our jurisdiction to deficiency situations only presumably it would not have used such broad terms as this area and this provision to describe the scope of our authority to review claims for relief from joint_and_several_liability see eg fernandez v commissioner t c pincite interpreting reference to this section in sec_6015 a to encompass continued that 1s a spouse’s or former spouse’s responsibility first the provision establishes a separate liability election for a taxpayer who is no longer married to is legally_separated from or has been living apart at all times for at least months from the person with whom the taxpayer originally filed the joint_return second the provision expands the circumstances in which innocent spouse relief similar to that available under prior_law is available third the provision authorizes the secretary to provide equitable relief in appropriate situations the provision also establishes jurisdiction in the tax_court over disputes arising in this area staff of joint comm on taxation general explanation of tax legislation enacted in pincite j comm print emphasis added all subsections of sec_6015 butler v commissioner t c pincite same 112_tc_19 interpreting reference to this section in sec_6404 to encompass all subsections of sec_6404 accordingly we conclude that in enacting sec_6015 congress did not intend to limit our authority to review claims for relief from joint_and_several_liability to deficiency situations b amendment of sec_6015 subsequent to our opinions in fernandez v commissioner supra and butler v commissioner supra congress amended sec_6015 effective on date consolidated appropriations act consolidated appropriations act publaw_106_554 app g sec 114_stat_2763 2763a-641-643 as a result sec_6015 currently provides in pertinent part sec_6015 petition for review by tax_court ---- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section emphasis added the petition in the instant case was filed after the effective date of this provision the issue we must decide is whether the -- - amendment to sec_6015 by the consolidated appropriations act presents a new requirement that a deficiency must be asserted before this court has jurisdiction to review respondent’s denial of equitable relief pursuant to sec_6015 in a stand alone proceeding in interpreting sec_6015 our purpose is to give effect to congress’s intent fernandez v commissioner supra pincite we begin with the statutory language and we interpret that language with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the language 118_tc_1 and cases cited therein usually the plain meaning of the statutory language is conclusive 489_us_235 woodral v commissioner supra pincite if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 fernandez v commissioner supra pincite finally because the changes to the relief from joint_and_several_liability rules were designed to correct perceived deficiencies and inequities in the prior version of the rules this curative legislation should be construed liberally to effectuate its remedial purpose 51_fedclaims_49 citing 389_us_332 286_us_299 our interpretation of sec_6015 concerns the new language against whom a deficiency has been asserted however sec_6015 a still contains the provision giving this court jurisdiction to determine the appropriate relief available to the individual under this section emphasis added which as previously explained we have held gives us jurisdiction over the propriety of equitable relief under sec_6015 equitable relief under sec_6015 is and always has been available in nondeficiency situations under these circumstances the amendment to sec_6015 referring to situations where ‘a deficiency has been asserted and the retention of the language in that same section giving us jurisdiction over the appropriate relief available to the individual under this section creates an ambiguity therefore it is appropriate to consult the legislative_history of the amendment made by the consolidated appropriations act the conference_report accompanying the consolidated appropriations act provides the following discussion regarding the amendment of sec_6015 timing of request for relief --confusion currently exists as to the appropriate point at which a request for innocent spouse relief should be made by the taxpayer and considered by the irs some have read the statute to prohibit consideration by the irs of requests for relief until after an assessment has been made ie after the examination has been concluded and if challenged judicially determined others have read the statute to permit claims for relief from deficiencies to be made upon the filing of the return before any preliminary determination as to whether a deficiency exists or whether the return will be examined the consideration of innocent spouse relief requires that the irs focus on the particular items causing a deficiency until such items are identified the irs cannot consider these claims congress did not intend that taxpayers be prohibited from seeking innocent spouse relief until after an assessment has been made congress intended the proper time to raise and have the irs consider a claim to be at the same point where a deficiency is being considered and asserted by the irs this is the least disruptive for both the taxpayer and the irs since it allows both to focus on the innocent spouse issue while also focusing on the items that might cause a deficiency it also permits every issue including the innocent spouse issue to be resolved in single administrative and judicial process the bill clarifies the intended time by permitting the election under b and c to be made at any point after a deficiency has been asserted by the irs a deficiency is considered to have been asserted by the irs at the time the irs states that additional taxes may be owed most commonly this occurs during the examination process it does not require an assessment to have been made nor does it require the exhaustion of administrative remedies in order for a taxpayer to be permitted to request innocent spouse relief h conf rept pincite see also 116_tc_272 the conference_report indicates that the language against whom a deficiency has been asserted was inserted into sec_6015 e to clarify the proper time for making a request to the commissioner for relief from joint_and_several_liability for tax that may have been underreported on the return congress wanted to prevent taxpayers from submitting premature requests to the commissioner for relief from potential deficiencies before the -- - commissioner had asserted that additional taxes were owed congress also wanted to make it clear that a taxpayer does not have to wait until after an assessment has been made before submitting a request to the commissioner for relief under sec_6015 overall the legislative_history indicates that congress was concerned with the proper timing of a request for relief for underreported tax and intended that taxpayers not be allowed to submit a request to the commissioner regarding underreported tax until after the issue was raised by the irs ’ there is nothing in the legislative_history indicating that the amendment of sec_6015 by the consolidated appropriations act was intended to eliminate our jurisdiction regarding claims for equitable relief under sec_6015 over which we previously had jurisdiction the stated purpose for inserting the language against whom a deficiency has been asserted into sec_6015 was to clarify the proper we note that sec_1_6015-5 proposed income_tax regs fed reg date also expresses the view that the commissioner will not consider premature claims for relief under sec_6015 c and f the proposed regulation provides in pertinent part premature requests for relief the secretary will not consider premature claims for relief under dollar_figure15-2 sec_1_6015-3 or sec_1_6015-4 a premature claim is a claim for relief that is filed for a tax_year prior to the receipt of a notification of an audit ora letter or notice from the secretary indicating that there may be an outstanding liability with regard to that year time for a taxpayer to submit a request to the commissioner for relief under sec_6015 regarding underreported taxes ’ we conclude that the amendment of sec_6015 does not preclude our jurisdiction to review the denial of equitable relief under sec_6015 where a deficiency has not been asserted in the instant case petitioner filed a claim for relief from joint_and_several_liability for an amount of tax correctly shown on the return but not paid with the return because respondent has not challenged the tax reported on the return no deficiency has been asserted in this situation petitioner may be entitled to relief under sec_6015 because subsection f applies where it is inequitable to hold the individual liable for any unpaid tax or any deficiency ' sec_6015 emphasis added fernandez v commissioner t c pincite h sec_6015 b was amended at the same time to provide that the time for electing relief was after a deficiency for such year is asserted consolidated appropriations act consolidated appropriations act publaw_106_554 app g sec stat 2763a-640 a request for relief from joint_and_several_liability can be made by submitting a form_8857 request for innocent spouse relief and separation of liability and equitable relief to the commissioner the instructions accompanying the form_8857 provide that relief under sec_6015 generally applies only to an underpayment_of_tax or part or all of any understatement_of_tax that does not gualify for both sec_6015 and sec_6015 relief an underpayment is defined as tax that is properly shown on your return but which has not been paid an understatement_of_tax or deficiency is defined as the difference between the total amount of tax that the irs determines should have been shown on the return and the amount that actually was shown on the return - - conf rept supra pincite c b pincite9 revproc_2000_15 2000_5_irb_447 see also smith v commissioner tcmemo_2001_313 ' because the tax was reported on the return respondent need not issue a notice_of_deficiency in order to assess the tax 111_tc_172 affd 213_f3d_1173 9th cir respondent and petitioner are both aware that petitioner has an unpaid tax_liability which is due in this situation congress’s concern regarding premature requests for relief is not present because there is no dispute over the amount of tax required to be shown on the return cc conclusion both parties agree that petitioner is jointly and severally liable for the unpaid tax unless she is entitled to equitable relief under sec_6015 respondent has treated the request as an election under sec_6015 c and f both parties agree that the absence of a deficiency is no impediment to our jurisdiction in the instant case after examining sec_6015 12tn smith v commissioner tcmemo_2001_313 the taxpayer filed a petition under sec_6015 seeking relief from joint_and_several_liability for an underpayment_of_tax shown on her joint tax_return and a deficiency related to her joint tax_return the commissioner had previously granted relief under sec_6015 for a deficiency related to the return we exercised our jurisdiction to review the commissioner’s denial of equitable relief under sec_6015 for the underpayment_of_tax shown on the return and decide whether petitioner was entitled to relief from joint_and_several_liability for the deficiency --- - as originally enacted the subsequent amendment by the consolidated appropriations act the legislative_history and relevant caselaw we agree with the parties and hold that the absence of an asserted deficiency does not deprive us of jurisdiction over petitioner’s claim for equitable relief pursuant to sec_6015 iii timeliness of petition the next issue is whether the petition was timely filed under sec_6015 sec_6015 a provides in pertinent part that an individual may file a petition at any time after the earlier of-- i the date the secretary mails by certified or registered mail to the taxpayer’s last_known_address notice of the secretary’s final_determination of relief available to the individual or ii the date which is months after the date such election is filed with the secretary and not later than the close of the 90th day after the date described in clause i i sec_1 as originally enacted sec_6015 a provided a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed during the 90-day period beginning on the date on which the secretary mails by certified or registered mail a notice to such individual of the secretary’s determination of relief available to the individual notwithstanding the preceding sentence an individual may file such petition at any time after the date which continued -- - in the instant case the petition was filed more than months after the date petitioner submitted to respondent her request for relief under sec_6015 the notice_of_determination was not mailed to petitioner’s last_known_address thus the petition was not filed later than the close of the 90th day after the date respondent mailed the notice_of_determination to petitioner’s last_known_address while this would seem to end the matter respondent argues that petitioner received the notice in sufficient time to file a timely petition within days and that somehow we should therefore find that the petition was filed after the 90-day period described in sec_6015 a respondent relies on the fact that the petition is dated days before the 90th day after respondent mailed the notice of continued is months after the date such election is filed with the secretary and before the close of such 90-day period congress amended sec_6015 effective on date consolidated appropriations act 114_stat_2763 2763a-641- the conference_report accompanying the consolidated appropriations act notes that under the statute as originally enacted the time period for filing a petition under sec_6015 began on the date of the determination as opposed to the day after the determination h conf rept pincite the report explains that the purpose of the amendment to sec_6015 a was to clarify the computation of the time period for seeking a redetermination in the tax_court under sec_6015 by conforming it to the generally applicable 90-day period to petition the tax_court with respect to a deficiency_notice id the conference_report does not indicate why the reference to the taxpayer’s last_known_address was added to sec_6015 a - - determination respondent points out that the petition would have been timely if mailed on the date shown on the petition respondent notes that cases involving a notice_of_deficiency have recognized that actual receipt of the notice without prejudicial delay is sufficient for the notice to be effective even though not sent to the taxpayer’s last_known_address assuming that this rationale could have some application in deciding when the 90-day period referred to in sec_6015 a begins we find that the improperly addressed notice did result in prejudicial delay in a deficiency proceeding our jurisdiction depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 sec_6212 authorizes the commissioner to send a notice_of_deficiency to a taxpayer by certified mail or registered mail the taxpayer must generally file a petition to this court within days after the date the notice_of_deficiency is mailed sec_6213 sec_6212 b provides that it shall be sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer’s last_known_address 81_tc_42 it is well settled that although a deficiency_notice properly mailed to a taxpayer’s last_known_address provides the commissioner with a safe_harbor under - sec_6212 an improperly addressed notice_of_deficiency remains valid under sec_6212 if it is actually received in sufficient time to permit the taxpayer to file a timely petition for redetermination 81_tc_65 affd 769_f2d_1376 9th cir the determination of whether a taxpayer’s ability to file a timely petition has been prejudiced by an improperly addressed notice is factual in nature 73_tc_690 in general the cases in which we have held that an improperly addressed notice_of_deficiency was actually received with sufficient time to permit the taxpayer to file a timely petition for redetermination have involved receipt with at least days left in the filing period see eg mulvania v commissioner supra pincite days remaining bowers v commissioner tcmemo_1991_609 days remaining fileff v commissioner tcmemo_1990_452 days remaining george v commissioner tcmemo_1990_147 days remaining bulakites v commissioner tcmemo_1998_256 days remaining loftin v commissioner tcmemo_1986_322 days remaining eger v commissioner tcmemo_1984_325 days remaining ina situation where a notice was actually received with only days left in the filing period we held that the taxpayer was prejudiced by the improperly addressed notice because he did not - - let the notice languish and he took responsible steps in an attempt to fulfill requisites to contest the commissioner’s determination in the tax_court looper v commissioner supra pincite applying this standard in the context of a notice of we find that petitioner’s determination under sec_6015 ability to timely file the petition was prejudiced by the improperly addressed notice at the hearing petitioner stated that during the relevant time period she was busy attending to her injured husband and did not know when she received the notice_of_determination the only evidence of a specific date shows that the notice was received by date which was the while we dispose_of respondent’s argument by applying caselaw dealing with jurisdictional requirements under sec_6213 we note that the statutory language in sec_6015 a is different in several respects including the fact that sec_6015 a specifically counts the 90-day period from the date the notice_of_determination is mailed to the taxpayer’s last_known_address in contrast sec_6213 counts the 90-day filing period from the date the notice_of_deficiency was mailed with no reference to the date the notice was mailed to the taxpayer’s last_known_address - - date written on the petition ’ this date upon which respondent relies wa sec_88 days after respondent mailed the notice_of_determination and only days prior to the last day for filing a petition petitioner initiated and has diligently pursued relief from joint liability there is no evidence that petitioner let the notice languish or otherwise failed to take responsible steps to contest respondent’s determination in this court therefore on the basis of the evidence in the record we find that the delay caused by the improperly addressed notice was prejudicial to petitioner’s ability to timely by date file her petition iv conclusion we hold that the petition in the instant case was timely under sec_6015 a and that we have jurisdiction to determine the appropriate relief available to petitioner under in 815_f2d_1400 11th cir revg and remanding an order of this court the petition was dated days prior to the expiration of the 90-day filing period but postmarked day after expiration of the 90-day period the court held that receipt of a notice_of_deficiency with only days remaining in the filing period was not sufficient time to permit the taxpayer to file a petition id pincite holding that as a matter of law days cannot be considered ample time in which to petition for redetermination -- p7 - sec_6015 for the underpayment_of_tax shown on petitioner’s joint_return an appropriate order will be issued denying respondent’s motion to dismiss for lack of jurisdiction reviewed by the court wells cohen swift gerber halpern beghe chiechi and gale jj agree with this majority opinion thornton j dissents - - laro j dissenting in order to seize jurisdiction over this case the majority today takes the court a step away from long-established principles of statutory construction by refusing to apply the plain meaning of the statute enacted by congress the issues at hand could and should have been resolved merely by applying the obvious plain meaning of the statute and following recent precedent instead the majority opts to rewrite the statute to achieve a practical and result-oriented decision in so doing the majority abandons and cuts the mooring of strict construction disregards precedent and sends the court drifting without reliable navigation hoping to find refuge in a practical result i have nothing against practical decisions courts should strive to arrive at real world results but it is congress that is empowered by our constitution to legislate and it is neither the responsibility nor the province of this or any other court to create law deliberately and audaciously while disregarding a specific statutory scheme that congress has prescribed practical results have virtue when they occur in the context of conventional statutory construction result-oriented decisions such as the one reached by the majority on the other hand disregard plain congressional intent and encroach on the responsibility of the legislature to state the obvious there is abundant authority to dictate that a plain meaning interpretation of the statutory text is required absent - - ambiguity see discussion infra the plain meaning of the statutory text at issue is not ambiguous my disagreement with the majority opinion focuses primarily on the opinion’s misapplication of sec_6015 the provisions of which i consider to be a clear statutory mandate from congress sec_6015 empowers the court to review a taxpayer’s stand-alone petition challenging the commissioner’s determination as to the taxpayer’s administrative claim for relief from joint liability under sec_6015 sec_6015 provides in relevant part sec_6015 petition for review by tax_court ---- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed timely i parse the quoted text of sec_6015 into the separate statements which congress has carefully chosen to prescribe under the heading petition for review by tax_court the plain reading of each of these statements establishes the prerequisite to the court’s obtaining jurisdiction in the case of a stand- alone petition the majority reads these statements differently in fact declining to apply many of the statements in order to -- - reach a conclusion that the majority considers more practical than the plain meaning application that the text demands as explained by the majority some of these statements either do not apply to a finding that the court has jurisdiction over this case or are statutory surplusage although in the latter regard the majority is careful not to use the term surplusage the majority declines to apply part of the statements asserting that the language therein must apply in all cases akin to labeling the parts surplusage such reasoning is i summarize a plain reading of the separate statements and the majority’s reading of these statements as follows statutory text in the case of an individual against whom a deficiency has been asserted a plain reading in order to acquire jurisdiction under sec_6015 the court must find that the petitioning taxpayer 1s an individual in order to acquire jurisdiction under sec_6015 the court must find that the commissioner has asserted a deficiency against the petitioning individual majority’s reading in order to acquire jurisdiction under sec_6015 the court must find that the petitioning taxpayer 1s an individual in order to acquire jurisdiction under sec_6015 the court never need find that the commissioner has asserted a deficiency against the petitioning individual this language is not a jurisdictional requirement an individual when and who elects to have subsection b or c apply the individual may petition the tax_court and the tax_court shall have jurisdiction in order to acquire jurisdiction under sec_6015 the court must find that the petitioning individual made an election under subsection b or c as this court stated in 114_tc_324 before an individual may petition this court for review of innocent spouse relief including relief under subsection ff such individual must make an election under subsections b and or c emphasis added in order to acquire jurisdiction under sec_6015 the court must find that the petitioning individual is the same individual petitions the court under sec_6015 the court may always decide whether the individual qualifies for relief under sec_6015 as to either a deficiency or an underpayment in order to acquire jurisdiction under sec_6015 the court never need find that the petitioning individual made an election under subsection b or c this language is surplusage in that the commissioner must always including where the individual has requested only equitable relief under sec_6015 treat the individual’s request as an election under subsection b and c this treatment ipso facto meets the requirement of this language in order to acquire jurisdiction under sec_6015 the court never need find that the petitioning individual is the individual against to determine the appropriate relief available to the individual under this section if such petition is filed timely as i see it - - against whom a deficiency was asserted and who made the election under subsection b or c the individual referenced in this language is the same individual described in the prefatory language in sec_6015 when the individual described in the prefatory language in sec_6015 files a timely petition with the court under sec_6015 and the court therefore has jurisdiction the court may decide that the individual is entitled to any form of relief under sec_6015 whom a deficiency is asserted or who made an election under subsection b or c the court has jurisdiction whenever an individual petitions the court under sec_6015 to decide any claim for relief under sec_6015 the individual who may petition the court is not necessarily the same individual described in the prefatory language in sec_6015 the phrase under this section means that the court may decide the appropriate relief as to any petitioning individual who files a timely petition under sec_6015 the controlling fact in this case is that petitioner requested from the commissioner solely equitable relief under sec_6015 as discussed infra congress provided in sec the majority sees it differently three continued - - the majority concludes that the court has jurisdiction over this case because they find the commissioner treated petitioner’s request solely for equitable relief as a request for all three types of relief under sec_6015 and considered whether petitioner gualified for any of those types of relief the majority understands that the so-found commissioner’s treatment of petitioner’s request is dictated by the continued distinct types of relief from joint liability the first in sec_6015 the second in sec_6015 and the third in sec_6015 congress referred to these respective types of relief as modified innocent spouse relief contained in the house bill the separate liability election contained in the senate amendment and equitable relief contained in the conference agreement the majority makes no mention of the distinction that congress drew between these three types of relief a distinction which as discussed herein has been recognized not only by congress but by the joint_committee of taxation and the treasury_department as well as i read the majority opinion the court’s jurisdiction to decide this case involving solely equitable relief is found in the fact that the senate amendment gave the court jurisdiction over all forms of relief set forth in the amendment and the senate amendment included an ‘equitable relief’ provision similar to what is now contained in sec_6015 majority op p i disagree with the majority that the senate amendment gave the court jurisdiction over a claim for equitable relief under sec_6015 in the case of a stand-alone petition the senate’s equitable relief provision was never adopted by the conferees the mere fact that the senate amendment may have been similar to the conferees’ equitable relief provision an assertion made by the majority but to which i disagree but for the fact that both provisions are called equitable relief does not mean that the conferees intended that their equitable relief provision which was not contained in either the house bill or the senate amendment would follow the jurisdictional rules set forth in the senate amendment the equitable relief provision contained in sec_6015 arose in conference and the conferees never provided that the court would have jurisdiction as to that provision in the case of a stand-alone petition - - commissioner’s belief that the commissioner must first examine both subsections b and c to determine whether relief is available under those subsections before determining whether relief is available under sec_6015 majority op p the majority’s understanding of the commissioner’s belief is at odds with the treasury department’s formation of procedural rules by which the commissioner must process requests for relief under sec_6015 specifically following the commissioner’s consideration of petitioner’s request the treasury_department issued proposed_regulations interpreting sec_6015 to the contrary of the majority’s finding that the commissioner treated petitioner’s request solely for equitable relief as a claim for all three types of relief under sec_6015 the proposed_regulations provide inconsistently with the majority’s understanding that the commissioner will not consider whether a taxpayer requesting relief solely under sec_6015 qualifies for relief under sec_6015 or c see sec_1 l a proposed income_tax regs fed reg jan if a requesting spouse seeks relief only under sec_1_6015-4 equitable relief the secretary may not grant relief under i understand that proposed_regulations are not binding on this court 99_tc_223 ndollar_figure in the instant setting however the referenced proposed_regulations speak loudly as to the commissioner’s belief as to the forms of relief that he will consider when a taxpayer such as petitioner reguests under sec_6015 solely equitable relief -- - dollar_figure15-2 modified innocent spouse relief or sec_1_6015-3 the separate liability election see also notice of proposed rulemaking fed reg date ie a spouse requests relief under sec_6015 alone relief will only be considered under that section emphasis added although the majority recognizes that the treasury_department has issued proposed_regulations under sec_6015 the majority makes no reference to the secretary’s interpretation of sec_6015 as set forth in this portion of the proposed_regulations this portion if finalized as proposed will stab the heart of the majority’s reasoning that in every case where the taxpayer submits a request to the commissioner for relief under sec_6015 and such request includes a claim for relief under sec_6015 the commissioner must first examine both subsections b and c to determine whether relief is available under those subsections before determining whether relief is available under sec_6015 majority op p in another recent case 117_tc_183 laro j dissenting i dissented to the court’s similar refusal to recognize what i believed was a legislative mandate that taxpayers be afforded face-to-face collection_due_process cdp hearings upon all proper requests that mandate had been recognized by the u s department of justice the internal_revenue_service irs office_of_chief_counsel and the irs office of appeals the court’s interpretation contrary to my belief was later eroded by the - - treasury department’s release of final regulations under sec_6330 providing in relevant part that a taxpayer may demand a face-to-face cdp hearing sec_301_6330-1 q a-d6 and d7 proceed admin regs in contrast to the majority the treasury_department has apparently recognized here that the commissioner’s assertion of a deficiency and the taxpayer’s making of an affirmative election under sec_6015 or c are both prerequisites to relief under those subsections and that the failure to meet either prerequisite forecloses any need to first examine both subsections b and c to determine whether relief is available under those subsections see also 114_tc_324 whereat the court stated we conclude before an individual may petition this court for review of innocent spouse relief including relief under subsection f such individual must make an election under subsections b and or c this court is not a court of unlimited jurisdiction to the contrary this court is a legislatively created article i court that must acquire jurisdiction directly from congress 501_us_868 114_tc_268 affd 22_fedappx_837 9th cir see also sec_7442 when the court lacks jurisdiction over an issue the court does not have the power to decide it ins corp of ir ltd v compagnie des -- - bauxites de guinee 456_us_694 787_f2d_552 fed cir 78_tc_215 the court may not acquire jurisdiction upon the consent of the parties 409_us_109 n or through some egquitable principle such as estoppel am fire cas co v finn 341_us_6 165_f3d_572 7th cir the court’s decision as to an issue over which it does not have jurisdiction 1s void 526_us_574 523_us_83 and may be challenged at any time including upon appeal ins corp of ir itd v compagnie des bauxites de guinee supra pincite congress added sec_6015 to the code as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 in order to expand the relief available to taxpayers from joint_and_several_liability joint liability on a joint_return s rept pincite 1998_3_cb_591 h rept part i pincite 1998_3_cb_433 each spouse who files a joint federal_income_tax return is generally responsible for the accuracy of that return and is subject_to joint liability for tax deficiencies stemming therefrom sec_6013 such is the -- - case even when only one of the spouses earned the wages or income shown on the return congress believed that relief from joint liability was difficult to obtain under the law that preceded the rra ie former sec_6013 congress recognized that joint liability may be unjust in certain circumstances 282_f3d_326 affg 115_tc_183 through sec_6015 congress authorized relief from joint liability in three distinct cases id first sec_6015 b relieves an individual of joint liability when he or she meets the five requirements set forth in sec_6015 relief under sec_6015 which is similar to the relief available under former sec_6013 and to which the conferees referred as modified or sometimes expanded innocent spouse relief h conf rept pincite c b the congressional committee members used the shorthand innocent spouse to refer to an individual who qualified for relief from joint liability under former sec_6013 and in the case of the conferees and the house committee members under its successor sec_6015 e g h conf rept pincite 1998_3_cb_1003 s rept pincite c b h rept part i pincite c b although former sec_6013 did not actually use that term the courts and at least one previous legislative committee did the term innocent spouse was apparently spawned in 212_fsupp_861 d md affd in part revd in part and remanded 323_f2d_108 4th cir there the court described a taxpayer who had filed a joint_return with her husband as an innocent spouse after noting that the taxpayer at hand had no income of her own and was innocent of her husband’s fraudulent continued - - requires an affirmative election by the taxpayer sec_6015 and the presence of a deficiency eg sec_6015 b b joint_return must contain an understatement_of_tax sec_6015 d factfinder must conclude as a prereguisite to modified innocent spouse relief that it is inequitable to hold the other petitioning spouse individual liable for the deficiency in tax for such taxable_year attributable to such understatement second sec_6015 allows certain individuals to elect to limit their personal liability to the amount that was properly allocable to them sec_6015 a in order to qualify for this second type of relief which was not available under former sec_6013 and to which the conferees referred as the separate liability election h conf rept supra pincite c b pincite the taxpayers who filed the joint_return must be no longer married or be legally_separated or have been living apart fora continued failure_to_file a federal_income_tax return for the taxable_year when it was due id pincite this court and the court_of_appeals for the sixth circuit later repeated the term while passing on the joint liability of a taxpayer who had filed a joint_return with her spouse e g 416_f2d_477 6th cir remanding tcmemo_1968_95 wenker v commissioner tcmemo_1966_240 the term also appears in the legislative_history accompanying the enactment of former sec_6013 s rept 1971_1_cb_606 and many subsequent court opinions discussing the former section eg 403_us_190 20_f3d_1128 11th cir affg tcmemo_1993_17 98_tc_383 court reviewed - - 12-month_period sec_6015 a relief under sec_6015 like relief under sec_6015 requires an affirmative election by the taxpayer sec_6015 and the presence of a deficiency eg sec_6015 an individual who makes the separate liability election is liable fora deficiency which is assessed with respect to the joint_return in an amount not to exceed the portion of such deficiency properly allocable to the individual third sec_6015 authorizes the secretary to grant equitable relief from joint liability when neither of the first two types of relief is available relief under sec_6015 which the conferees referred to as equitable relief h conf rept supra pincite c b pincite was not available under former sec_6013 in contrast with the other two types of relief equitable relief does not require the presence of a deficiency petitioner’s petition to this court is a stand alone petition 114_tc_324 that was filed under sec_6015 seeking only equitable relief under sec_6015 by virtue of the fact that her joint_return did not generate a deficiency petitioner does not qualify for nor has she ever sought modified innocent spouse relief or the separate liability election under sec_6015 and c respectively this case is the first instance where this court has decided whether sec_6015 allows the al -- court to determine whether a taxpayer in a nondeficiency case‘ is entitled to equitable relief under sec_6015 the court has previously held that the court has jurisdiction to decide a claim for equitable relief under sec_6015 when the court has jurisdiction over the proceedings by virtue of another specific grant of authority e g fernandez v commissioner supra court decided claim for equitable relief under sec_6015 in a proceeding subject_to the court’s jurisdiction under sec_6015 to review the commissioner’s determination as to a claim under sec_6015 and c 114_tc_276 court decided claim for equitable relief under sec_6015 in a proceeding subject_to the court’s jurisdiction under sec_6213 to redetermine a deficiency in order to decide the court’s jurisdiction in this case i set my focus on the text of sec_6015 while bearing in mind the text of the statute as a whole and the statutory scheme crafted by congress for relief from joint liability fda v brown williamson tobacco corp 529_us_120 i construe the relevant text with reference to its legislative i use the term nondeficiency case to refer to a case such as this where the commissioner has not determined a deficiency against the taxpayer the taxpayer has never filed with the commissioner an election for relief under sec_6015 or c and the taxpayer petitions the court seeking solely equitable relief as to an underpayment_of_tax - history primarily to learn the purpose of the statute and if necessary to resolve any ambiguity in the words prescribed in the text 511_us_244 310_us_534 118_tc_1 i apply the plain meaning of the words prescribed in the text unless i find that a word’s plain meaning is inescapably ambiguous 506_us_168 469_us_70 n 110_tc_236 affd without published opinion 198_f3d_248 6th cir see also 337_us_55 i understand that the court’s task is to give effect to the will of congress and where its will has been expressed in reasonably plain terms ‘that language must ordinarily be regarded as conclusive ’ 458_us_564 quoting 447_us_102 i presume that a legislature says ina statute what it means and means in a statute what it says there 503_us_249 whereas the majority opinion recognizes similar rules of statutory construction it does so only as to its interpretation of the amendment majority op pp choosing to rest its analysis primarily on this court’s decisions in 114_tc_324 and butler v commissioner t cc in contrast with the case here however continued - - t am unable to find in sec_6015 any grant of jurisdiction to the court to decide in a nondeficiency case a request for equitable relief under sec_6015 sec_6015 provides in plain terms that the court’s jurisdiction rests upon the assertion of a deficiency against a taxpayer the taxpayer’s making of an election under sec_6015 or c and the taxpayer’s timely petitioning the court to determine the appropriate relief under sec_6015 absent a finding that all of these requirements have been met i conclude that the court lacks the requisite jurisdiction to decide a claim for equitable relief under sec_6015 when on the other hand all of these requirements are met i conclude that the court is empowered by sec_6015 a to determine the appropriate relief available to the individual under this section sec_6015 ’ that relief could include where applicable continued neither of those two cases involved an election made solely under sec_6015 or more importantly required that the court look solely to sec_6015 for its jurisdiction as to this second element the statute provides explicitly that the court’s jurisdiction attaches only to those cases where an individual elects to have subsection b or c apply sec_6015 thus even were the commissioner to treat a taxpayer who did not make such an election as one who did a treatment which as mentioned supra the treasury department’s proposed_regulations forbid that treatment contrary to the majority’s thinking would not be enough to meet this second element ’ it read the phrase under this section in light of the continued - modified innocent spouse relief the separate liability election and equitable relief the majority opinion rests primarily on the fact that the court has held previously in fernandez v commissioner supra and butler v commissioner supra that the court has jurisdiction to decide a claim for relief under sec_6015 as i read the majority’s opinion those decisions compel the conclusion that we have jurisdiction in this case i disagree the cases of fernandez v commissioner supra and butler v commissioner supra are factually distinguishable from the setting at hand although it is true that both of those cases continued text of the statute as a whole and the statutory scheme crafted by congress for relief from joint liability see fda v brown williamson tobacco corp 529_us_120 i conclude that the phrase does not empower the court to consider granting to any individual any form of relief available under sec_6015 simply because the individual petitions the court for relief from joint liability instead ina stand alone proceeding such as this congress has allowed the court to provide relief under sec_6015 only to an individual described in sec_6015 i construe congress’s use of the term the individual in sec_6015 a to refer only to those individuals described in sec_6015 e an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply i also note that the version of sec_6015 that the court applied in fernandez v commissioner supra and butler v commissioner supra has since been amended by inserting after individual the words against whom a deficiency has been asserted and consolidated appropriations act caa publaw_106_554 app g sec a a stat 2763a-641 that amendment is applicable to this case in that it shall take effect on the date of the enactment of this act continued - - required the court’s consideration of a sec_6015 claim for equitable relief the fact of the matter is that neither case arose in a nondeficiency setting the taxpayer in butler v commissioner supra raised the sec_6015 issue as an affirmative defense in a deficiency proceeding accord 116_tc_284 taxpayer raised gualification under sec_6015 as an affirmative defense in an interest abatement proceeding the taxpayer in fernandez v commissioner supra raised the sec_6015 issue in connection with an election under sec_6015 and c for relief from a deficiency petitioner by contrast has never had a deficiency for the relevant year and has never made an election petitioner simply asks the court to grant her equitable relief from an underpayment of the tax reported on her return although the legislative_history to a statute is secondary when the court can apply the plain meaning of unambiguous statutory text i recognize that unegquivocal evidence of a clear legislative intent may sometimes override a plain meaning interpretation and lead to a different result consumer prod safety commn v gtiek sylvania inc supra pincite see also 118_tc_1 here the legislative continued date caa app g sec f stat 2763a-643 -- - history of sec_6015 supports my conclusion and conflicts with the majority’s conclusion sec_6015 finds its roots in the house the house_committee_on_ways_and_means was concerned with the adequacy of then-present law on relief from joint liability for tax interest and penalties in that the relief was afforded only to individuals who qualified as innocent spouses the committee viewed the law as inadequate in that it is inappropriate to limit innocent spouse relief only to the most egregious cases where the understatement is large and the tax position taken is grossly erroneous h rept part supra pincite c b pincite the committee believed that partial innocent spouse relief should be considered in appropriate circumstances that all taxpayers should have access to the tax_court in resolving disputes concerning their status as an innocent spouse and that taxpayers need to be better informed of their right to apply for innocent spouse relief in appropriate cases id the house bill made innocent spouse status easier to obtain id the house committee report explains the relevant parts of the house bill as follows the bill eliminates all of the understatement thresholds and reguires only that the understatement_of_tax be attributable to an erroneous and not just a grossly erroneous item of the other spouse the bill provides that innocent spouse relief may be provided on an apportioned basis that is the spouse may be relieved of liability as an innocent -- - spouse to the extent the liability is attributable to the portion of an understatement_of_tax which such spouse did not know of and had no reason to know of the bill specifically provides that the tax_court has jurisdiction to review any denial or failure to rule by the secretary regarding an application_for innocent spouse relief id the house bill then passed to the senate as was true in the case of the house committee the senate committee on finance viewed the then-present law on relief from joint liability for tax interest and penalties as inadequate s rept supra pincite c b pincite the senate committee believed however that an approach different from that taken by the house was necessary to address this concern the senate committee believed that a system based on separate liabilities will provide better protection for innocent spouses than the current system that an electing spouse’s liability should be satisfied by the payment of the tax attributable to that spouse’s income and that an election to limit a spouse’s liability to that amount is appropriate id pincite c b pincite the senate committee on finance explained in its report that the relevant parts of the senate amendment were as follows the bill modifies the innocent spouse provisions to permit a spouse to elect to limit his or her liability for unpaid taxes on a joint_return to the spouse’s separate liability amount in the case of a deficiency arising from a joint_return a spouse would be liable only to the extent items giving rise to the deficiency are allocable to the spouse -- - the tax_court has jurisdiction of disputes arising from the separate liability election for example a spouse who makes the separate liability election may petition the tax_court to determine the limits on liability applicable under this provision the separate liability election also applies in situations where the tax shown on a joint_return is not paid with the return in this case the amount determined under the separate liability election equals the amount that would have been reported by the electing spouse on a separate_return id pincite c b pincite the different approaches passed by the senate and the house as to relief from joint liability were reconciled in conference with the conferees adopting both the modified innocent spouse relief provided in the house bill and the separate liability election provided in the senate amendment the conferees also agreed upon an additional form of relief that was not found in either the house bill or the senate amendment the conference agreement provided that an individual who did not qualify for modified innocent spouse relief or the separate liability election could still qualify for equitable relief in appropriate situations prescribed by the secretary the conference_report explains the relevant parts of the conference agreement as follows in general the conference agreement follows the senate amendment with respect to deficiencies of a taxpayer who is no longer married to is legally_separated from or has been living apart for at least months from --- - the person with whom the taxpayer originally filed the joint_return the conference agreement also includes the provision in the house bill expanding the circumstances in which innocent spouse relief is available taxpayers whether or not eligible to make the separate liability election may be granted innocent spouse relief where appropriate in addition the conference agreement authorizes the secretary to provide equitable relief in appropriate situations the conference agreement follows the house bill and the senate amendment in establishing jurisdiction in the tax_court over disputes arising in this area deficiencies of certain taxpayers the conference agreement follows the senate amendment with respect to deficiencies of a taxpayer who at the time of election is no longer married to is legally_separated from or has been living apart for at least months from the person with whom the taxpayer originally filed the joint_return such taxpayers may elect to limit their liability for any deficiency limited to the portion of the deficiency that is attributable to items allocable to the taxpayer other deficiencies the conference agreement also includes the provision in the house bill modifying innocent spouse relief taxpayers who do not make the separate liability election may be eligible for innocent spouse relief other circumstances including tax shown on a return but not paid the conference agreement does not include the portion of the senate amendment that could provide relief in situations where tax was shown on a joint_return but not paid with the return the conferees intend that the secretary will consider using the grant of authority to provide equitable relief in appropriate situations to avoid the inequitable treatment of spouses in such situations -- - the conferees do not intend to limit the use of the secretary’s authority to provide equitable relief to situations where tax is shown on a return but not paid the conferees intend that such authority be used where taking into account all the facts and circumstances it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return the conferees intend that relief be available where there is both an understatement and an underpayment_of_tax procedural rules the conference agreement follows the house bill and the senate amendment with respect to procedural rules including the jurisdiction of the tax_court to review matters relating to this provision effective date the conference agreement follows the senate amendment the separate liability election expanded innocent spouse relief and authority to provide equitable relief all apply to liabilities for tax arising after the date of enactment as well as any liability for tax arising on or before the date of enactment that remains unpaid on the date of enactment x kk h conf rept supra pincite c b pincite9 footnote omitted in sum the conference_report highlights that congress intended that three distinct types of relief from joint liability be available under sec_6015 namely the modified innocent spouse relief provided in the house bill the separate liability election provided in the senate amendment and the equitable relief provided in the conference agreement ’ the conference_report also highlights that the court’s jurisdiction to review the proposed income_tax regulations under sec_6015 also highlight this point see fed reg date -- - those types of relief is limited to the jurisdictional powers granted to the court in the house bill and in the senate amendment because neither of those documents empowered the court to decide a matter stemming from a petition requesting equitable relief under sec_6015 i consider it only natural to conclude that sec_6015 also does not contain that jurisdiction in a nondeficiency case to be sure the fact that the conferees’ equitable relief provision was not a part of either the house bill or the senate amendment negates the majority’s conclusion that the court’s jurisdiction to review a claim for equitable relief under sec_6015 is found in both the house bill and in the senate amendment i find additional support for my conclusion in the general explanation of the rra as set forth in the staff of joint comm on taxation general explanation of tax legislation enacted in j comm print 1998_4_cb_543 although that general explanation is not part of the rra 1998’s legislative_history see 765_f2d_665 7th cir affg tcmemo_1984_55 98_tc_203 i respect it as a document that was prepared in connection with the legislative process by individuals who were intimately involved in that process 965_f2d_1038 ndollar_figure llth cir affg 95_tc_525 my - - respect for the joint committee’s understanding of a statute is greatest where as here the understanding is fully supported by corroboration in the legislative_history estate of hutchinson v commissioner supra pincite 89_tc_357 affd 883_f2d_1350 7th cir cf allen v commissioner supra pincite joint committee’s explanation of certain provisions of the alternative_minimum_tax regime were entitled to little respect given the lack of corroboration in the legislative_history consistent with my understanding of the jurisdictional issue the joint_committee recognized in its report that sec_6015 provides taxpayers with three possible types of relief from joint liability ie modified innocent spouse relief the separate liability election and equitable relief moreover like me the joint_committee understood that this court is empowered to decide in a stand- alone petition as an independent action only the first two types of relief in order to decide a claim to equitable relief therefore the joint committee’s explanation indicates that the court must otherwise have jurisdiction over the underlying case by virtue of another grant of authority eg by way of the petition in butler v commissioner t c pincite to redetermine a deficiency under sec_6213 or by way of the petition in 114_tc_324 to - review a claim under sec_6015 and c for relief froma deficiency the most recent amendment to sec_6015 also is relevant to my conclusion through the consolidated appropriations act caa publaw_106_554 app g sec a a stat 2763a-641 congress made a technical correction to sec_6015 by inserting after the word individual the phrase against whom a deficiency has been asserted and this technical correction was made in conference with no counterpart in either the house or the senate the conference_report reinforces a plain reading of the inserted phrase to require the determination_of_a_deficiency as a prerequisite to the court’s jurisdiction under sec_6015 the report enunciates that the main focus of the statute is on relief from deficiencies and that the equitable relief from underpayments of tax is a narrowly tailored provision that is not subject_to the same avenues of judicial tax_court review ’ the conference_report states in fact the court’s inability to entertain a claim for equitable relief under sec_6015 in a nondeficiency case parallels the court’s jurisdiction to decide a taxpayer’s income_tax_liability under sec_6213 see 52_tc_787 given the firmly established terrain as to the court’s jurisdiction to decide income_tax liabilities in general i do not find it surprising that congress chose through sec_6015 not to give the court jurisdiction to decide a claim for equitable relief under sec_6015 absent the commissioner’s determination_of_a_deficiency -- -- timing of request for relief ---confusion currently exists as to the appropriate point at which a request for innocent spouse relief should be made by the taxpayer and considered by the irs some have read the statute to prohibit consideration by the irs of requests for relief until after an assessment has been made ie after the examination has been concluded and if challenged judicially determined others have read the statute to permit claims for relief from deficiencies to be made upon the filing of the return before any preliminary determination as to whether a deficiency exists or whether the return will be examined the consideration of innocent spouse relief requires that the irs focus on the particular items causing a deficiency until such items are identified the irs cannot consider these claims congress did not intend that taxpayers be prohibited from seeking innocent spouse relief until after an assessment has been made congress intended the proper time to raise and have the irs consider a claim to be at the same point where a deficiency is being considered and asserted by the irs this is the least disruptive for both the taxpayer and the irs since it allows both to focus on the innocent spouse issue while also focusing on the items that might cause a deficiency it also permits every issue including the innocent spouse issue to be resolved in single administrative and judicial process the bill clarifies the intended time by permitting the election under b and c to be made at_any point after a deficiency has been asserted by the irs a deficiency is considered to have been asserted by the irs at the time the irs states that additional taxes may be owed most commonly this occurs during the examination process it does not require an assessment to have been made nor does it require the exhaustion of administrative remedies in order for a taxpayer to be permitted to request innocent spouse relief h conf rept pincite emphasis added for the foregoing reasons i dissent whalen and foley jj agree with this dissenting opinion
